t c memo united_states tax_court fernando and maria leonzo petitioners v commissioner of internal revenue respondent docket no filed date fernando and maria leonzo pro_se aretha jones for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined deficiencies in additions to and a penalty on petitioners' federal income taxes as follows year deficiency dollar_figure dollar_figure additions to tax and penalty sec_6653 sec_6661 sec_6662 dollar_figure --- --- dollar_figure dollar_figure --- unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners had unreported income from latin investment corporation in whether petitioners had unreported income from l l construction company in whether petitioners are entitled to home mortgage and personal_interest deductions for and in an amount greater than allowed by respondent whether petitioners are entitled to certain business deductions claimed on their schedule c for whether petitioners are liable for increased self-employment_tax in whether petitioners are liable for the addition_to_tax and penalty for negligence for and respectively and whether petitioners are liable for the substantial_understatement addition_to_tax for findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioners resided in vienna virginia fernando leonzo petitioner was president and an owner of the latin investment corporation lic petitioner received a salary from lic in petitioner was involved with starting a company latin credit corporation lcc to help members of the hispanic community obtain car loans at a low rate on date lic issued a check for dollar_figure to lcc the check contained the signature of two drawers including the signature of petitioner petitioner also was vice president of l l construction company l l l l was located in the same building as lic petitioner was paid compensation of dollar_figure from l l in during petitioners deposited into two bank accounts checks from l l totaling dollar_figure the checks were dated at regular intervals checks written in january february and date were payroll checks identifying petitioner as employee no from april through date checks for dollar_figure and dollar_figure were marked professional services petitioners purchased a home on labbe lane in vienna virginia in mrs leonzo's brother jose ayala ayala operated a carryout food business and pool hall out of a property located pincite mt pleasant petitioners timely filed form sec_1040 u s individual income_tax returns for and petitioners' and returns each included a schedule a itemized_deductions and a schedule c profit or loss from business petitioners claimed dollar_figure for home mortgage interest and dollar_figure for personal_interest on their schedule a petitioners substantiated dollar_figure of the home mortgage interest for petitioners claimed dollar_figure for home mortgage interest on their schedule a petitioners substantiated dollar_figure of the home mortgage interest petitioners included a form_1098 mortgage interest statement with their return the form_1098 showed that jose a ayala paid dollar_figure--- -- illegible copy in interest to perpetual savings bank petitioners reported gross_receipts of dollar_figure from l l on their schedule c petitioners deducted dollar_figure as expenses on their schedule c petitioners reported a net profit of dollar_figure on their schedule c petitioners filed a schedule se social_security_self-employment_tax for petitioners reported dollar_figure from their schedule c as the amount of net profit subject_to the self-employment_tax unreported income opinion petitioners have the burden of proving that respondent's determinations are erroneous rule a once there is evidence of actual receipt of funds by the taxpayer that taxpayer has the burden of proving that all or a part of those funds are not taxable 87_tc_74 at trial petitioner acknowledged that he received the check from lic to lcc for dollar_figure petitioner testified that he received a salary from l l of approximately dollar_figure per year however he reported dollar_figure for petitioner's explanation is that the dollar_figure check from lic and the difference between the dollar_figure reported income from l l and the dollar_figure in l l checks that petitioners deposited were loans petitioners have scant evidence to support their contentions with respect to the dollar_figure from lic petitioners offered incomplete loan documents including a copy of a check from lic payable to lcc and a promissory note in which payment terms were left blank petitioners' documents are insufficient to establish a bona_fide loan petitioner testified that he did not make any payments to lic and that he did not provide any security or collateral for the alleged loan petitioner as an owner and officer of the company had control in the decision of whether or not to enforce the alleged debt he has failed to prove that the distribution of dollar_figure to him was not his share of profits from lic or compensation to him for services to lic petitioners offered only uncorroborated testimony with respect to the l l loans petitioner testified that the president of l l often asked petitioner for a personal loan of two three hundred four hundred dollars and then i gave the money to him and when he paid me back he made a check of l l construction also on my name petitioner's explanation for the amounts received from l l is not credible the l l checks that petitioner received were dated at regular intervals throughout some were clearly payroll checks others in the amounts of dollar_figure or dollar_figure were marked professional services petitioner testified that he received salary of dollar_figure from l l but he reported only dollar_figure petitioners have failed to satisfy their burden_of_proof and to establish that the amounts received from lic and l l were loans respondent's determination of unreported income will be sustained interest and schedule c deductions petitioners bear the burden of proving that they are entitled to any claimed deduction rule a 503_us_79 this burden includes substantiating the amount of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioners offered no substantiation or explanation to support the amounts of interest claimed but not allowed by respondent for petitioner testified that the schedule c expenses were primarily related to maintaining his automobile but he did not explain how or if the use of the vehicle was business-related petitioners did not maintain an automobile log or provide any documents to substantiate the schedule c deductions no additional deductions may be allowed for petitioners claim that dollar_figure of the dollar_figure home mortgage interest_deduction claimed by them for was interest_paid on the property on mt pleasant petitioner testified that he owned the building with his brother-in-law ayala he stated that ayala had already filed his taxes without claiming any interest_deduction and that ayala told petitioner to claim the whole amount in petitioners' names petitioner claimed at trial that he personally wrote checks to the mortgage company but that the documents he needed to substantiate the deduction were in the office of the bankruptcy trustee for lic subsequent to trial we granted the parties' joint motion to reopen record so that petitioners could obtain the documents to substantiate the interest payments and the other issues in this case the parties filed a second stipulation of facts and submitted documents in an attempt to substantiate the interest payments for the mt pleasant property the documents included an appraisal report prepared for mr fernando leonzo latin investment corporation a bank statement addressed to petitioner and ayala regarding the interest rate on an unspecified loan a dollar_figure check from ayala to petitioner dated date and receipts with respect to the property petitioners' documents do not establish that petitioners owned the mt pleasant property or that petitioners made payments interest or otherwise on the property additionally the form_1098 from the bank names ayala not petitioners as the borrower in any event any interest petitioners paid on the mt pleasant property does not qualify as home interest respondent's disallowance of home mortgage interest for will be sustained self-employment_tax sec_1401 provides for a tax on the self-employment_income of every individual self-employment_income means the net_earnings_from_self-employment derived by an individual sec_1402 net_earnings_from_self-employment income is the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle that are attributable to such trade_or_business sec_1402 petitioner had income from l l in excess of the amount he reported on his schedule c and schedule se accordingly petitioner is liable for additional self-employment_tax respondent's determination will be sustained on this issue additions to tax and penalty sec_6653 and sec_6662 respondent determined that petitioners are liable for the sec_6653 addition_to_tax for sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of the underpayment is due to negligence or an intentional disregard of rules or regulations respondent determined that petitioners are liable for the sec_6662 penalty for sec_6662 imposes a penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 in the notice_of_deficiency respondent based the determination of the sec_6662 penalty on petitioners’ underpayment's being due to negligence or disregard of rules or regulations see sec_6662 the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion of an underpayment and that petitioners acted in good_faith with respect to such portion sec_6664 the determination of whether petitioners acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs negligence is defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6653 sec_6662 petitioners bear the burden of proving that respondent’s determinations are erroneous rule a 58_tc_757 petitioners had an underpayment_of_tax in and because they understated their income due to claiming unsubstantiated interest payments and business_expenses and failing to report as income moneys received from lic and l l petitioner was ordered before trial to produce documents relevant to the issues in dispute he did not comply he was also allowed to reopen the record subsequent to the trial petitioners failed to produce documents that would substantiate their claims they failed to file the post-trial brief ordered by the court so their final explanation and arguments are unknown petitioners have failed to show reasonable_cause for claiming the disallowed deductions or failing to report the income received by them particularly the compensation received from l l or that they acted in good_faith respondent’s determination that petitioners are liable for the sec_6653 addition_to_tax for and the sec_6662 penalty for will be sustained sec_6661 respondent determined that petitioners are liable for the sec_6661 addition_to_tax for petitioners bear the burden of proving that respondent’s determination is erroneous rule a 105_tc_324 sec_6661 provides for an addition_to_tax on underpayments attributable to a substantial_understatement_of_income_tax sec_6661 defines the term understatement as being the excess of the amount of tax required to be shown on the return for the taxable_year over the amount shown on the return an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 petitioners did not present evidence that would bring them within any exception to applicability of sec_6661 accordingly we conclude that petitioners are liable for the addition_to_tax under that section for to reflect the foregoing and concessions of the parties decision will be entered under rule
